IN THE SUPREME COURT OF THE TERRITORY OF MICHIGAN

James May vs John Burnet Exr &c

John L. Leib on his solemn oath declares & says That he was counsel with the defendant in the trial of the above case, which took place as appears by the record on the 25th day of Septr 1820. That the trial continued until a considerable time after night, that this deponent left Court with the consent of his colleagues Messrs Hunt and Davenport before its conclusion. That on the next day he was informed that a verdict was rendered in favour of the Defendant & that his counsel had made a motion for a new trial, after which he applied to Mr Sibley counsel for the plaintiff to fix upon a day for the argument of the motion in favour of a new trial, to which Mr Sibley replied that he should not argue it without giving this deponent notice, and stated further to this deponent then or at some other time that he had not fully made up his mind whether he should endeavour to obtain a new trial or take another remedy or words in effect the same. That no argument ever did take place on the above motion nor was there any new trial as this deponent verily believes awarded — nor was this deponent ever apprized until yesterday that there was an entry on the Docket granting a new trial — which entry this deponent verily believes was made under a mistake.
John L. Leib
Sworn to in open
Court. Sept 19th 1821
Melvin Dorr Clk

[In the handwriting of John L. Leib]